UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2156


DAVID MYERS, M.D.; EKATERINA MYERS,

                    Plaintiffs - Appellants,

             v.

ANNE ARUNDEL COUNTY, MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-cv-00075-JKB)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Myers, M.D., Ekaterina Myers, Appellants Pro Se. Thomas John Mitchell, ANNE
ARUNDEL COUNTY OFFICE OF LAW, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Myers, M.D., and Ekaterina Myers appeal the district court’s order denying

reconsideration of the court’s order denying relief on their 42 U.S.C. § 1983 (2012)

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2